   Case: 1:17-md-02804 Doc #: 2619 Filed: 09/19/19 1 of 7. PageID #: 414926




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


 IN RE: NATIONAL PRESCRIPTION                )
       OPIATE LITIGATION                     )
                                             )
        This document relates to:            )
                                             )
The County of Summit, Ohio, et al. v. Purdue )
                                                 MDL No. 2804
            Pharma L.P., et al.              )
                                                 Case No. 17-md-2804
          Case No. 18-op-45090               )
                                                 Hon. Judge Dan A. Polster
                                             )
                   and                       )
                                             )
The County of Cuyahoga v. Purdue Pharma )
                L.P., et al.                 )
         Case No. 1:18-op-45004              )
                                             )


    JANSSEN DEFENDANTS’ SUPPLEMENTAL MEMORANDUM ON PUBLIC
                   NUISANCE JURY-TRIAL ISSUES
      Case: 1:17-md-02804 Doc #: 2619 Filed: 09/19/19 2 of 7. PageID #: 414927




I.      INTRODUCTION

        Pursuant to the Court’s September 17, 2019 minute order, Defendants Johnson &

Johnson, Janssen Pharmaceuticals Inc., Ortho-McNeil-Janssen Pharmaceuticals, Inc., and

Janssen Pharmaceutica, Inc. (collectively, “Janssen”) submit this brief in response to the Court’s

proposal to let a jury decide the issue of liability for creating a public nuisance and to submit the

remedies for public nuisance to the Court. Controlling precedent and the danger of undue

prejudice require the Court to try the public nuisance claims in full rather than divide the issues

as it has proposed.1 The Court would commit legal error by holding a jury trial on the public

nuisance claims, as Supreme Court and Sixth Circuit authority confirm that public nuisance

claims, properly confined to seek only injunctive remedies, are equitable in nature and therefore

must be tried by the Court. And adding sweeping, prejudicial public nuisance evidence and

difficult public nuisance legal issues to already challenging RICO and conspiracy claims would

both prejudice the jury against Defendants and guarantee juror confusion, mandating reversal on

appeal. In addition, adhering to the correct procedure for adjudicating equitable claims would

pose no risk of inconsistent determinations. For these reasons, the Court, not a jury, must decide

the public nuisance claim in its entirety.

II.     THE COURT MUST DECIDE LIABILITY FOR PUBLIC NUISANCE

        Public nuisance claims center on questions of equity that only the Court can decide.

Allowing a jury to determine the existence and causes of a public nuisance under the Ohio law

applicable in this case would constitute legal error.



1
  Janssen does not waive its argument, as stated in its September 13, 2019 position paper, that
Plaintiffs’ public-nuisance claims fail as a matter of law because they seek monetary damages,
not equitable relief. See Doc. No. 2597 at 1-2. But to the extent Plaintiffs’ public nuisance
claims are confined to permissible equitable remedies—that is, those that do not seek a monetary
recovery—the Court, rather than a jury, is the proper finder of fact.
     Case: 1:17-md-02804 Doc #: 2619 Filed: 09/19/19 3 of 7. PageID #: 414928




          Both the Supreme Court and the Sixth Circuit have concluded that public nuisance claims

are equitable in nature. In Tull v. United States, the Supreme Court explained the distinction

between legal claims reserved for juries and equitable claims that must be tried to courts, and

held out public nuisance as a textbook example of the latter, focusing on the fact that such claims

afford a right only to injunctive relief: “A public nuisance action was a classic example of the

kind of suit that relied on the injunctive relief provided by courts in equity.” 481 U.S. 412, 423

(1987). Consistent with Tull, the Sixth Circuit held that a plaintiff had no right to a jury trial on a

public nuisance claim brought under a federal statute that gave courts the power to abate a

nuisance. Kling v. United States, 8 F.2d 730, 731 (6th Cir. 1925). The Sixth Circuit concluded

that conferring such power on courts in public nuisance actions was “in harmony with the settled

principles of equity jurisprudence.” Id. (collecting cases). Bound by this controlling precedent,

the Court here must conclude that Plaintiffs’ public nuisance claims are equitable in nature.

          The Court cannot, then, submit these equitable claims to a jury; instead, the Court itself

must determine all aspects of nuisance liability. “[W]hether the Seventh Amendment provides

for a jury trial in a specific case depends on the nature of the issue to be tried rather than the

character of the overall action.” Leary v. Daeschner, 349 F.3d 888, 909 (6th Cir. 2003) (internal

quotation marks omitted). The authority to decide issues on claims that are “equitable in nature”

“rest[s] exclusively with the court.” Id. at 911 (emphasis added); see id. at 910-11 (“Because

Plaintiffs requested only injunctive and declaratory relief … we must consider these claims

equitable in nature, and thus the remaining decisions in this case rest exclusively with the court

rather than a jury.” (emphasis added)); Barbara J. Van Arsdale, et al., Federal Procedure,

Lawyers Edition § 3:839 (noting that “issues in an equity matter should not be submitted to a

jury”).



                                                   2
       Case: 1:17-md-02804 Doc #: 2619 Filed: 09/19/19 4 of 7. PageID #: 414929




         Plaintiffs have no right to a jury trial on their equitable public nuisance claims, as

properly confined to relief available under governing law, and so the Court would commit legal

error by submitting the claims to a jury without the parties’ consent. See Whitson v. Knox Cty.

Bd. of Educ., 468 F. App’x 532, 538 (6th Cir. 2012) (holding that it was “error” to try equitable

claim to a jury); Charles A. Wright & Arthur R. Miller, Federal Practice & Procedure § 2887

(3d ed.) (explaining that if a trial court uses a jury “because it mistakenly supposed a right to jury

trial existed, and thus felt itself bound to follow the jury verdict as against its own appraisal of

the evidence, that action is error”). While parties may consent to a jury trial in “an action not

triable of right by a jury,” Fed. R. Civ. P. 39(c)(2), not all parties have done so here, so the Court

would err by holding a jury trial on any aspect of the public nuisance claim. See Whitson, 468 F.

App’x at 538 (“Because this action was ‘not triable of right by a jury’ the court needed [all

parties’] consent to send the case to a jury; clearly the court lacked that consent.”). The Court

must try the public nuisance claim itself.

III.     PRESENTING NUISANCE LIABILITY ISSUES TO THE JURY WOULD
         PREJUDICE DEFENDANTS

         Because submitting public nuisance liability to the jury would contravene controlling

authority, this Court cannot do so—no analysis into prejudice is necessary. But make no

mistake: The error of trying equitable claims to the jury would substantially prejudice

Defendants.

         Already, jurors will have to consider evidence about the alleged economic injuries at

issue in Plaintiffs’ RICO, OCPA, and conspiracy claims, which encompass increased spending

by specific government programs. See Dkt. 1865-14, McGuire Expert Rep. at 5-7 (summarizing

damages methodology). Intentional public nuisance, by contrast, goes far beyond government

expenditures: It is defined broadly as an “an unreasonable interference with a right common to


                                                   3
     Case: 1:17-md-02804 Doc #: 2619 Filed: 09/19/19 5 of 7. PageID #: 414930




the general public.” Restatement (Second) of Torts § 821B(1); see also Cincinnati v. Beretta

U.S.A. Corp., 768 N.E.2d 1136, 1142 (Ohio 2002) (definition of public nuisance is “broad”).

Plaintiffs allege that the entire opioid abuse crisis is a public nuisance. See Summit TAC ¶ 167;

Cuyahoga TAC ¶ 155. To prove that broad claim, they will present evidence about social harms with

no conceivable relevance to their legal claims—for example, “loss of a sense of community” and an

“overwhelming sense of hopelessness” in the Counties. See Dkt. 1890, Pls.’ Mot. Summ. Adj. on

Nuisance Claims at 10. But these attempts to pin deep-seated social problems on Defendants have

nothing to do with Plaintiffs’ RICO, OCPA, and conspiracy claims: They do not speak to whether

Defendants engaged in a scheme to commit mail or wire fraud, committed federal controlled substance

offenses, or conspired with one another, and are not at issue in the increased government expenditures

Plaintiffs claim as damages for their legal claims. Yet Plaintiffs’ public nuisance claims would place this

and other emotionally charged and prejudicial evidence before the same jury tasked with deciding the

narrower legal claims. Doing so would only inflame jurors against Defendants and increase the chances

of unjustified, emotionally driven liability determinations on the RICO and conspiracy claims.

        In addition, adding nuisance issues to the jury’s plate would guarantee juror confusion.

As the Court has acknowledged, the RICO analysis “is complicated” and involves overlapping

issues of standing and proximate cause. Dkt. 1203 at 6. Indeed, the causal chain in this case

spans decades, and resolving the RICO claims will involve the application of complicated factual

issues. The nuisance claims are just as complex; Ohio courts have referred to nuisance as an

“impenetrable jungle.” See Brown v. Scioto Cty. Bd. of Comm’rs, 622 N.E.2d 1153, 1158 (Ohio

App. 1993) (“There is perhaps no more impenetrable jungle in the entire law than that which

surrounds the word ‘nuisance.’”). Submitting nuisance claims to the jury would only serve to

add complex facts and theories to already complicated issues, creating a real risk of unfair

prejudice from juror confusion.


                                                     4
      Case: 1:17-md-02804 Doc #: 2619 Filed: 09/19/19 6 of 7. PageID #: 414931




IV.     THE COURT’S CONCERN THAT INCONSISTENT FINDINGS COULD
        RESULT FROM A BENCH TRIAL ON NUISANCE IS MISTAKEN

        There is no risk of inconsistent verdicts when legal claims are given to a jury while

overlapping equitable claims are reserved for a court. Rather, where “issues of fact are common

to both the legal and equitable claims and a jury has been demanded on the issues material to the

legal claim, a jury must be permitted to determine these issues prior to decision of the equitable

claim.” Wright & Miller, supra, § 2338 (emphasis added). When the court subsequently rules

on the equitable claims, it “is of course bound by the jury’s determination of that issue as it

affects his disposition of an accompanying equitable claim.” In re Lewis, 845 F.2d 624, 629 (6th

Cir. 1988). There accordingly is no risk of inconsistent determinations here—the jury’s findings

on legal issues would dictate the Court’s resolution of any overlapping equitable issues. See id.

        In fact, the scenario most likely to create inconsistent determinations is the Court’s

proposal: Submitting all liability determinations to the jury would vastly increase the chances of

inconsistent jury findings. The jury would be faced with the daunting task of sorting through the

complex legal issues underlying the RICO and conspiracy claims against multiple defendants

while also navigating the “impenetrable jungle” of nuisance liability. Facing such complex

claims, the jury runs the risk of returning inconsistent findings on issues that may overlap across

claims, such as proximate cause. See City of Cleveland v. Ameriquest Mortg. Secs., 615 F.3d

496, 502-6 (6th Cir. 2010) (applying same proximate cause analysis to RICO and public

nuisance claims). The Court can avoid that outcome if it follows the settled procedure of trying

the equitable public nuisance claims after the jury hears the RICO, OCPA, and civil conspiracy

claims. Not only would this course avoid the legal and prejudicial error of submitting both

equitable and legal claims to the jury, but it also would eliminate the risk of inconsistent findings




                                                  5
     Case: 1:17-md-02804 Doc #: 2619 Filed: 09/19/19 7 of 7. PageID #: 414932




given that the Court would be bound to follow any applicable jury findings in determining

nuisance liability. See In re Lewis, 845 F.2d at 629.

       The Court, and the Court alone, must decide liability for the creation of the alleged public

nuisance. Passing that question to the jury would unduly prejudice Janssen and the other

Defendants, warrant reversal on appeal, and likely lead to inconsistent jury findings. To avoid

the risk of prejudicial error and inconsistent findings, the Court should determine public nuisance

liability after the jury determines liability on the RICO, OCPA, and civil conspiracy claims.


 Dated: September 19, 2019                    BY: /s/ Charlie C. Lifland
                                                  Charles C. Lifland
                                                  Sabrina H. Strong
                                                  O’MELVENY & MYERS LLP
                                                  400 S. Hope Street
                                                  Los Angeles, CA 90071
                                                  Tel: (213) 430-6000
                                                  clifland@omm.com
                                                  sstrong@omm.com

                                                     Daniel M. Petrocelli
                                                     O’MELVENY & MYERS LLP
                                                     1999 Avenue of the Stars, 8th Floor
                                                     Los Angeles, CA 90067-6035
                                                     Tel: (310) 553-6700
                                                     dpetrocelli@omm.com

                                                     Attorneys for Janssen Pharmaceuticals, Inc.,
                                                     Johnson & Johnson, Janssen Pharmaceutica,
                                                     Inc. n/k/a Janssen Pharmaceuticals, Inc., and
                                                     Ortho-McNeil-Janssen Pharmaceuticals, Inc.
                                                     n/k/a Janssen Pharmaceuticals, Inc.




                                                 6
